     Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 1 of 10 PageID #: 211

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:19-cr-00162

KEVIN LEE BOSTON, II


                     MEMORANDUM OPINION AND ORDER

       Pending before the court is Defendant Kevin Lee Boston’s Second Renewed

Motion for Compassionate Release. [ECF No. 48]. The court in deciding such motions

will consider the following: whether the defendant has exhausted his administrative

remedies, has demonstrated “extraordinary and compelling reasons,” and the §

3553(a) factors. In deciding what constitutes “extraordinary and compelling reasons”

for release by reason of COVID-19, a defendant must demonstrate that he has a

medical condition listed by the Centers for Disease Control and Prevention as causing

an increased risk of severe illness from COVID-19 and that he is at a facility which

cannot effectively prevent the spread of the virus.

       I.    Background

       On December 9, 2019, I sentenced Mr. Boston to 24 months of imprisonment

followed by 5 years of supervised release after Mr. Boston pleaded guilty to being part

of a conspiracy to travel to engage in illicit sexual conduct. [ECF No. 35]. Mr. Boston

previously requested compassionate release. [ECF No. 41]. I denied that request for

a failure to exhaust administrative remedies. [ECF No. 42]. Mr. Boston then re-filed

his Motion for Compassionate Release along with a Motion for Appointment of
   Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 2 of 10 PageID #: 212

Counsel, including evidence of exhaustion. [ECF Nos. 43, 44]. I denied those Motions

for a failure to demonstrate extraordinary and compelling reasons justifying his

release. [ECF No. 45]. Mr. Boston then filed a Renewed Motion for Compassionate

Release. [ECF No. 46]. I denied that Motion for a failure to re-exhaust his

administrative remedies. [ECF No. 47]. Mr. Boston re-filed that Renewed Motion for

Compassionate Release, including evidence of exhaustion, on December 23, 2020.

[ECF No. 48]. I consider that Renewed Motion now.

      Mr. Boston is currently imprisoned at Federal Correctional Institution Elkton

in Lisbon, Ohio. According to the record, he has a history of type 2 diabetes,

hyperlipidemia, and hypertension. [ECF No. 44, at 2]. FCI Elkton is a low-security

federal correctional institution that currently houses 1,418 total inmates. FCI Elkton,

Fed. Bureau of Prisons, https://www.bop.gov/locations/institutions/dan/ (last visited

Jan. 6, 2021). As of January 6, 2021, there are three active cases of COVID-19 among

prisoners and 22 active cases among staff at FCI Elkton. See COVID-19 Cases, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus (last visited Jan. 6, 2020). Mr.

Boston has an estimated release date of August 30, 2021. Find an Inmate, Fed Bureau

of Prisons, https://www.bop.gov/inmateloc/ (last visited Jan. 6, 2021).

      II.    Discussion

      The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

                                          2
    Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 3 of 10 PageID #: 213

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

       For me to reduce Mr. Boston’s sentence under compassionate release, I must

find that Mr. Boston has exhausted his administrative remedies, has demonstrated

“extraordinary and compelling reasons, and find that his release is consistent with

the § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-BR, 2020

WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018). As I will explain,

to find “extraordinary and compelling reasons” exist by reason of COVID-19, Mr.

Boston must demonstrate that he has a medical condition listed by the Centers for

Disease Control and Prevention (“CDC”) as causing an increased risk of severe illness

from COVID-19 and that he is at a facility which cannot effectively prevent the spread

of the virus.

   a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

       The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment . . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020).

       Mr. Boston writes that he requested compassionate release from the warden

at FCI Elkton on November 18, 2020. [ECF No. 48, at 7]. The response to that request

is not included with Mr. Boston’s filing. Nevertheless, because more than thirty days

                                          3
    Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 4 of 10 PageID #: 214

have passed since Mr. Boston sent his renewed request to the warden, I find that Mr.

Boston has exhausted his administrative remedies. As such, I now turn to whether

he has alleged extraordinary and compelling reasons that would justify

compassionate release.

    b) Extraordinary and Compelling Reasons

      Once an inmate has satisfied administrative exhaustion, courts may reduce his

upon a finding of “extraordinary and compelling reasons.” See 18 U.S.C.

§ 3582(c)(1)(A).

      There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.”1 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But the United States Court of Appeals for the Fourth Circuit has clarified

that district courts are not bound by the enumerated extraordinary and compelling

reasons listed in Guidelines § 1B1.13 because the Guidelines have not been updated

since the passage of the First Step Act. McCoy, 981 F.3d at 284 (“As of now, there is

no Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means the district court need not conform . . .

to § 1B1.13 in determining whether there exist ‘extraordinary and compelling



1 The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).

                                          4
   Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 5 of 10 PageID #: 215

reasons’ for a sentence reduction.”). “District Courts are ‘empowered . . . to consider

any extraordinary and compelling reason for release that a defendant might raise.’”

McCoy, 981 F.3d at 284 (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir.

2020)).

      Many courts have found “extraordinary and compelling” reasons “supporting

release on the basis of a combination of dire prison conditions and underlying health

conditions that increase the likelihood of severe illness from COVID-19.” See e.g.,

Bass, 2020 WL 2831851, at *7 (citing e.g., Rodriguez, 2020 WL 1627331, at *9 (finding

an “extraordinary and compelling reason” on the basis of the inmate’s diabetes, high

blood pressure, and liver abnormalities, the outbreak at FCI Elkton, and the short

period remaining on his sentence); United States v. Sawicz, No. 08-CR-287 (ARR),

2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (finding an “extraordinary and

compelling reason” on the basis of the inmate’s hypertension and conditions at FCI

Danbury). I previously granted compassionate release to a defendant who was

immunocompromised—suffering from a liver disease, Hepatitis C. See United States

v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *6 (S.D. W. Va. June 12, 2020);

see also Coronavirus Disease 2019 (COVID-19): People with Certain Medical

Conditions,       CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Jan. 6, 2021) (listing

“immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      In addition, many courts rely upon CDC guidance for whether a medical

condition constitutes an “extraordinary and compelling” reason for release. See e.g.,

United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 WL 3410601, at *4 (N.D.N.Y.

                                          5
   Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 6 of 10 PageID #: 216

Apr. 23, 2020), reconsideration denied (June 22, 2020) (“The Centers for Disease

Control and Prevention has advised that people with hypertension face an increased

risk of severe illness from COVID-19.”); United States v. Nygren, No. 1:16-CR-00106-

JAW, 2020 WL 4208926, at *12 (D. Me. July 22, 2020) (“Based on the medical records

in this case and the CDC guidance . . . .”); United States v. Bell, No. 18-CR-60115-

BB-4, 2020 WL 4217724, at *4 (S.D. Fla. July 23, 2020) (“CDC guidance indicates

that individuals with the following health conditions are at a higher risk of

contracting severe illness due to COVID-19 . . . .”). And many courts reject

compassionate release petitions when the defendant does not suffer from any

conditions recognized by CDC as causing an increased risk of severe illness from

COVID-19. See e.g., United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*19 (E.D. Pa. July 6, 2020) (“Mr. Adeyemi’s asthma does not currently fit the Centers

for Disease Control and Prevention’s high-risk category.”); United States v. Mollica,

No. 2:14-CR-329-KOB, 2020 WL 2811504, at *3 (N.D. Ala. May 29, 2020) (“Ms.

Mollica is under 65 and the CDC has not listed the underlying conditions from which

she suffers as creating particular risk for COVID-19.”); United States v. Arroyo, No.

2:19-CR-54-1-TLS-JPK, 2020 WL 3118787, at *4 (N.D. Ind. June 12, 2020) (“High

cholesterol is not listed on the CDC website as a risk factor related to COVID-19 . . .

.”); United States v. Cosby, No. 18CR4474-JAH, 2020 WL 3840567, at *4 (S.D. Cal.

July 7, 2020) (“CDC has not listed epileptic seizures as a condition that places

individuals at a higher risk of severe illness.”); United States v. Frazer, No. CR 19-

110, 2020 WL 2404893, at *2 (E.D. Pa. May 12, 2020) (“Sleep apnea is not listed by

the CDC as a serious underlying medical condition that could increase a person’s risk

for severe illness from COVID-19.”).

                                          6
   Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 7 of 10 PageID #: 217

      I join other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a condition that makes him more at risk for developing a serious illness from

COVID-19 and the facility where the inmate is housed has conditions such that its

inmates are at a high risk of contracting COVID-19. See United States v. Raia, 954

F.3d 594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .”); United States v. Penaloza, No. 19-238, 2020 WL

1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of the virus, even in the

detention setting, does not translate to the release of a person accused.”).

      In deciding which conditions result in an inmate being a higher risk for

COVID-19, I will defer to CDC’s list of medical conditions causing an increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People

with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan.

6, 2021). Using CDC guidance will allow for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release.

      If an inmate can demonstrate that he or she has a condition identified by CDC,

next, the defendant must show that his or her prison conditions are such that BOP

cannot effectively prevent the spread of COVID-19. Factors include but are not

limited to the steps BOP has taken to stop the spread of COVID-19 in that particular

prison and steps to follow CDC guidance, the ability of inmates to socially distance,

the amount of hygiene products and face masks provided to inmates, and the number

of COVID-19 cases in that prison.

                                           7
   Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 8 of 10 PageID #: 218

      I will note that former Attorney General William Barr twice issued memoranda

directing BOP to prioritize the use of home confinement for vulnerable inmates. See

Memorandum                  for                Director            of              BOP,

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf (last

visited Sept. 13, 2020) and https://www.justice.gov/file/1262731/download (last

visited Sept. 13, 2020). Yet, by all accounts, BOP has resisted calls to release

vulnerable inmates to home confinement. Indeed, other district courts have noted

their awareness “of the growing evidence of the BOP’s chronic mismanagement of its

vulnerable population during the COVID-19 pandemic.” Woodard v. United States,

No. 2:12-CR-105, 2020 WL 3528413, at *3 (E.D. Va. June 26, 2020); see also Wilson

v. Williams, 4:20-cv-00794,2020 WL 2542131, at *1–2 (N.D. Ohio May 19, 2020)

(documenting the “unacceptable” percentage of positive tests at FCI Elkton and

BOP’s “ineffective[ness] . . . at stopping the spread”). “Even in the best run prisons,

officials might find it difficult if not impossible to follow the CDC’s guidelines for

preventing the spread of the virus among inmates and staff: practicing fastidious

hygiene and keeping a distance of at least six feet from others.” United States v.

Esparza, No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020)

(the likelihood of contracting the virus is greater in prison than if a defendant were

able to fully self-isolated at home); see also United States v. Stephens, 447 F. Supp.

3d 63, 65, (S.D.N.Y. Mar. 19, 2020) (discussing the heightened risk presented by a

COVID-19 outbreak in a jail or prison versus the community at large). Thus, when

looking at whether an inmate is at a prison with a high risk of contracting COVID-

19, it is also imperative to recognize the context and failures of BOP to stop the spread

of COVID-19 in prisons.

                                           8
   Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 9 of 10 PageID #: 219

      Mr.   Boston   has   alleged   three    health conditions:   type   2   diabetes,

hyperlipidemia, and hypertension. Type 2 diabetes is on the CDC’s list of conditions

that put a person at an increased risk of severe illness from the virus that causes

COVID-19. Hypertension is on the list of conditions that may put a person at an

increased risk of severe illness from the virus that causes COVID-19. Because Mr.

Boston suffers from two conditions on the CDC list, I need not decide whether

hyperlipidemia puts him at an increased risk for serious complications should he

contract COVID-19. Having found that he does suffer from health conditions on the

CDC list, I turn to whether he has alleged conditions at FCI Elkton that put him at

a higher risk for contracting COVID-19.

      Mr. Boston does not allege any specific conditions at FCI Elkton that put him

at higher risk for contracting COVID-19. He includes descriptions of incidents from

July 2020 about a failure to adequately isolate COVID-19-positive inmates and notes

that he believes there is a failure to adequately train BOP staff in the use of PPE to

prevent the spread of COVID-19. [ECF No. 48, at 45]. But he supplies nothing more

than his allegation that this training does not exist. He does raise that FCI Elkton

experienced a high number of cases of COVID-19 over the summer and that 9

prisoners have died from the disease at FCI Elkton. But FCI Elkton only has 3 active

cases among prisoners at the moment.

      Without a discussion of conditions that put him at a higher risk for contracting

COVID-19 than other prisoners, I cannot find that Mr. Boston has provided

extraordinary and compelling reasons that warrant compassionate release. Despite

Mr. Boston’s argument that COVID-19 is hard to contain and manage in a prison

setting, the First Step Act calls for an assessment of Mr. Boston’s conditions, not an

                                          9
  Case 2:19-cr-00162 Document 49 Filed 01/07/21 Page 10 of 10 PageID #: 220

assessment of prisons generally. While Mr. Boston’s fears that he may contract

COVID-19 are understandable, fears alone do not rise to the level of extraordinary

and compelling reasons.

      III.   Conclusion

      For the foregoing reasons, Defendant’s motion for compassionate release [ECF

No. 48] is DENIED without prejudice. The court DIRECTS the Clerk to send a copy

of this Order to the defendant and counsel, the United States Attorney, the United

States Probation Office, and the United States Marshal.

                                      ENTER:      January 7, 2021




                                        10
